DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 09/21/2022.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 14 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below.
	
	
Response to Arguments
On page 14 of the Remarks, the applicant states:
“The Applicant also respectfully disagrees with the Office Action’s reliance on Pan. The Office Action alleges that “Pan teaches ‘a network system for a hospital’” at Figure 2 and paragraph [0040]. Office Action, page 4. The Applicant is unsure what translation of Pan is being used by the Examiner. For example, paragraph [0040] of the WIPO translation describes the flow chart of Figure 5 of Pan and does not describe “a network system for a hospital” as alleged by the Office Action.”

The translation used by the examiner was included with the previous office action and which may have been overlooked by the applicant. If the applicant had used the enclosed translation, many of the arguments presented by the applicant based on a different translation could have been avoided. For the applicant’s convenience, this translation is again included with the current office action.

In the paragraph connecting pages 14 and 15 of the Remarks, the applicant presents extensive argument regarding examiner’s statement that the wireless radio is implicitly present. Specifically, the applicant states:
“The negative pressure therapy devices of Pan may communicate wirelessly but Pan does not give any details of elements of the negative pressure therapy devices that facilitate that communication. For example, wireless communication could happen through a pneumatic connection or a pneumatic control system. Pan does not describe any structure of the negative pressure therapy devices that can be equated to the wireless radio of claim 1, and therefore, “a wireless radio configured to wirelessly communicate with the second negative pressure wound therapy device” as recited in claim 1 does not necessarily flow from the description in Pan.”

In response, the examiner would like, first, to note that the applicant presented no evidence that the “wireless” communication between negative pressure therapy devices of Pan “could happen through a pneumatic connection or a pneumatic control system”. Furthermore, no person of ordinary skill would ever call pneumatic connection as “wireless”. Additionally, pneumatic connection still requires pipes for the air which can hardly be called “wireless”. Second, a similar embodiment is shown in FIG 4 and described in paragraph 0042 in which the control center 100 is a mobile communication terminal shown as a smart phone. It would be really hard to imagine for a person of ordinary skill in the art that the communication between the smartphone and the negative pressure therapy devices may “happen through a pneumatic connection or a pneumatic control system”. Moreover, for the embodiment of FIG 4 (with paragraph 0042) and similar embodiment shown in FIG 3 and described in paragraph 0041, Pan is explicit that the preferred method is to have built-in wireless communication modules in the control center 100, the first negative pressure therapy device 200 and the second negative pressure therapy device 300, and data communication can be performed wirelessly, specifically through infrared, bluetooth, wifi, Internet or telecommunication network to realize data communication. Similar information regarding telecommunication network is also given in paragraph 0047 with respect to the embodiment of FIG 1. Nowhere does Pan state that the communication between different components of the network may be performed “through a pneumatic connection or a pneumatic control system”. It is only the embodiment of FIG 2 which does not have similar statement in Pan regarding presence of the wireless communication modules in the negative pressure therapy devices for communication using such method as bluetooth, wifi, Internet or telecommunication network. Therefore, a person of ordinary skill in the art having read Pan’s disclosure regarding the type of modules for communication between the devices in the embodiments of FIG 1, 3 and 4 would have easily understood that exactly same technology would also apply for the embodiment of FIG 2 so that the communication in the network shown in FIG 2 would be performed using the same method as explicitly disclosed for the embodiments of FIG 1, 3 and 4 which would necessitate the presence of “a wireless radio”.
Regardless of the above explanation, presence of the “wireless radio” is also disclosed by Collinson, as was explained by the previous office action on page 8. The applicant neither acknowledged the secondary reference of Collinson, nor presented any arguments to rebut the examiner’s assertion.

In the first complete paragraph on page 15 of the Remarks, the applicant cites paragraph 0053 of the translation used by the applicant and states that that specific paragraph does not describe a user interface. Paragraph 0053 cited by the examiner refers to the translation used by the examiner which was also enclosed with the previous office action. Further, paragraph 0053 was cited by the examiner for a different portion of claim 1. With respect to the “user interface”, this is clearly seen in FIG 2 as screen and plurality of buttons at the front side of the device 100 and which is sufficient for the mapping between the claim language and Pan. With respect to the limitation “receive a command of an operational change from the user”, this is also disclosed by paragraph 0053: to reduce the negative pressure of the first negative pressure therapy device 200 connected to the control center 100, the operator can directly operate on the first negative pressure therapy device 200, or can operate on the control center 100 (which was mapped to “the first negative pressure wound therapy device”). Further, with respect to the applicant’s statement that “the specification and the figures do not describe a ‘user interface configured to display to a user an operational status of a therapy operation’ as recited in claim 1”, the examiner never relied on Pan to provide this teaching; the examiner relied on Collinson to provide this teaching, as was explained on pages 8 – 10 of the previous office action as well as in the current office action. The applicant neither acknowledged the secondary reference of Collinson, nor presented any arguments to rebut the examiner’s assertion.

In the paragraph connecting pages 15 and 16 of the Remarks, the applicant argues examiner’s assertion that the controller and the processor with the claimed functions are implicitly present. The applicant’s argument is that
“For example, Pan may describe negative pressure wound therapy devices that are controlled mechanically or pneumatically and thus, would not describe the features that the Office Action alleges are implicit. For at least these reasons, Pan does not describe the controller and the processing circuit as recited in claim 1.”
 	
The examiner already responded above to the applicant’s allegation regarding pneumatic communication. Indeed, Pan clearly states that the communication between the devices is wireless communication using such technologies as Bluetooth, Wi-Fi, etc. so that there is no pneumatic or mechanic control of one device by another. Therefore, the applicant’s argument that neither controller nor processor may be present in the devices simply because the communication between the devices may be mechanical or pneumatic has no merit.
Regardless of the above explanation, presence of the “controller configured to control the therapy operation” as well as “a processing circuit” are also disclosed by Collinson, as was explained by the previous office action on page 9. The applicant neither acknowledged the secondary reference of Collinson, nor presented any arguments to rebut the examiner’s assertion.

Therefore, the applicant’s arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites (italics by the examiner) “negative pressure therapy devices” twice in lines 2 and 5. Claim 28 also recites multiple times “negative pressure wound therapy device(s)”. It is not clear whether “negative pressure therapy devices” are the same as “negative pressure wound therapy device(s)”, or different. For further examination, it is assumed they are the same and the word “wound” is simply omitted inadvertently.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104225770 (Pan) (references are given according to English translation which is attached) in view of US 20170105667 (Wei) and further in view of US 20210187171 (Collinson).
Regarding claim 1, Pan teaches “A network system for a hospital (paragraph 0040: FIG. 2 shows a negative pressure therapy system), the system comprising:
a plurality of negative pressure wound therapy devices forming a network for the hospital (in FIG 2, devices 100, 200 and 300 each of which is a negative pressure wound therapy device forming a network. Although “for the hospital” is not explicitly disclosed, paragraph 0007 at least suggests that the devices are to be used on patients after a surgery, and paragraph 0057 teaches that medical staff reviewing the data. Therefore, the disclosed system is either already used in a hospital environment, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to use the system comprising the network in a hospital environment. Doing so would have allowed to provide the disclosed by Pan benefits within the hospital environment.), wherein the plurality of negative pressure wound therapy devices comprises a first negative pressure wound therapy device (device 100 in FIG 2) and a second negative pressure wound therapy device (FIG 2: either device 200 or 300); and
an external network configured to communicatively couple with at least one of the plurality of negative pressure wound therapy devices (although not explicitly disclosed with respect to the embodiment of FIG 2, this is, nevertheless, disclosed in the embodiments of FIG 1, 3 and 4. Particularly, FIG 3 and paragraph 0041: data communication can be performed wirelessly, through Internet or telecommunication network. FIG 4 and paragraph 0042: connection to the Internet or telecommunication network. FIG 1 and paragraph 0047: data communication through the Internet, or a telecommunication network. In each of these cases, both Internet and telecommunication network represents recited “an external network” and capability to communicate through that media represents “configured to communicatively couple”. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same capability of communicating through the Internet or the communication network in the embodiment of FIG 2 as well. Doing so would have provided additional communication capabilities for this embodiment so that the control of the devices may be performed from remote locations);
wherein the first negative pressure wound therapy device (device 100 in FIG 2) comprises:
a wireless radio configured to wirelessly communicate with the second negative pressure wound therapy device (paragraph 0045: the control center 100 (“the first negative pressure wound therapy device”) sends communication request information to the negative pressure therapy devices 200 and 300 for requesting communication with the negative pressure therapy devices 200 and 300. Paragraph 0046: the control center performs data communication with the plurality of negative pressure therapy devices in a wireless manner. Although Pan is silent on specifics of the wireless communication manner with respect to an embodiment of FIG 2, for the embodiments of FIG 4 and FIG 3 and described in paragraphs 0041 and 0042, Pan is explicit that the preferred method is to have built-in wireless communication modules in the control center 100, the first negative pressure therapy device 200 and the second negative pressure therapy device 300, and data communication can be performed wirelessly, specifically through infrared, bluetooth, wifi, Internet or telecommunication network to realize data communication. Similar information regarding telecommunication network is also given in paragraph 0047 with respect to the embodiment of FIG 1. Therefore, a person of ordinary skill in the art having read Pan’s disclosure regarding the type of modules for communication between the devices in the embodiments of FIG 1, 3 and 4 would have easily understood that exactly same technology would also apply for the embodiment of FIG 2 so that the communication in the network shown in FIG 2 would be performed using the same method as explicitly disclosed for the embodiments of FIG 1, 3 and 4 which would necessitate the presence of “a wireless radio”. Therefore, “a wireless radio” is implicitly present in the embodiment of FIG 2 as well);
a user interface (shown in FIG 2 as screen and plurality of buttons at the front side of the device 100) configured to display to a user (shown in FIG 2 screen at the front side of the device 100 is specifically for displaying to the user)…” “…receive a command of an operational change from the user (paragraph 0053: the control center 100 (“the first negative pressure wound therapy device”) sends air information to the corresponding negative pressure therapy equipment after receiving the operation instruction of the operator)…”
“…a controller configured to control the therapy operation of the first negative pressure wound therapy device based on an input from the user interface (since in FIG 2 the control center 100 is also “the first negative pressure wound therapy device”, it has all the functions of a regular device of the type, and thus must necessarily include “a controller” with the claimed function. Indeed, something within the device must necessarily be present to control basic functions of the device); and
a processing circuit configured to:
cause the wireless radio to communicate with the second negative pressure wound therapy device (paragraph 0045: the control center 100 sends communication request information to the negative pressure therapy devices 200 and 300 for requesting communication with the negative pressure therapy devices 200 and 300. The negative pressure therapy devices 200 and 300 establish data communication. Paragraph 0046: the control center performs data communication with the plurality of negative pressure therapy devices in a wireless manner. Therefore, “a processing circuit” with the claimed function is implicitly present as something which at least controls the data communication of the device)…”

Pan does not disclose that the user interface is also to “display to the user a wireless radio connection strength between the first negative pressure wound therapy device and the second negative pressure wound therapy device” and that the processing circuit is to “determine the wireless radio connection strength between the first negative pressure wound therapy device and the second negative pressure wound therapy device based on the communication between the first negative pressure wound therapy device and the second negative pressure wound therapy device; and cause the user interface to display the determined wireless radio connection strength to the user.”

Wei in FIG 1 and paragraph 0011 teaches peer-to-peer wireless connection between two devices: mobile computing device 14 and a physiological parameter monitor 16. Paragraph 0013 further states that when the mobile computing device 14 is in communication with the physiological parameter monitor 16, as shown in FIG. 4, the screen may display a graphical representation of the strength of the radio connection between the two devices. In other words, Wei teaches “a user interface configured to” “display to the user a wireless radio connection strength between the first … device and the second … device” and that the processing circuit is to “determine the wireless radio connection strength between the first … device and the second … device based on the communication between the first … device and the second … device; and cause the user interface to display the determined wireless radio connection strength to the user.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Wei determination and displaying of the signal strength of the communication between the devices, in the system of Pan to indicate the strength of the wireless connection between the control center 100 and each of the devices 200 and 300, all of them being negative pressure wound therapy devices. Doing so would have enabled the user of the devices to know how good is the wireless connection between the devices.

Lastly, Pan does not disclose that the user interface is to display “an operational status of a therapy operation.” In fact, Pan does not disclose much details about internal structure of the negative pressure wound therapy device.
Collinson in FIG 1 – 2 with corresponding description also teaches negative pressure wound therapy device. The internal structure of the device is disclosed in FIG 3 with corresponding description. Thus, Collinson teaches “an external network configured to communicatively couple with at least one of the plurality of negative pressure wound therapy devices (paragraph 0058: A communications processor 330 can be configured to provide wireless connectivity and provide one or more of the following types of connections: Global Positioning System (GPS) technology, cellular connectivity (e.g., 2G, 3G, LTE, 4G), Wi-Fi connectivity, Internet connectivity, and the like. Each of these technologies represent “an external network”, and capability of establishing communication to these networks by the processor 330 is the same as recited “configured to communicatively couple” to these networks).” The device includes “a wireless radio configured to wirelessly communicate (paragraph 0058: A communications processor 330 to provide wireless connectivity. The communications processor 330 can utilize one or more antennas 340 for sending and receiving data.)…”
a user interface (paragraph 0055: a user interface processor or controller 310 configured to operate one or more components for accepting user input and providing output to the user, such as the display 206, buttons 212, etc.) configured to display to a user an operational status of a therapy operation (FIG 10 with corresponding description. Particularly, paragraph 0167: label 1078 (“Delivering Therapy”) indicates that continuous therapy at −120 mmHg of reduced pressure (label 1074) is being delivered to a wound.), receive a command of an operational change from the user (paragraph 0051: Button 212b can be configured as a play/pause button for the delivery of negative pressure therapy. For example, pressing the button 212b can cause therapy to start, and pressing the button 212b afterward can cause therapy to pause or end.)…”
“…a controller configured to control the therapy operation of the first negative pressure wound therapy device (paragraph 0057: The pump control processor 370 can be configured to control the operation of a negative pressure source or pump) based on an input from the user interface (paragraph 0051: Button 212b can be configured as a play/pause button for the delivery of negative pressure therapy. For example, pressing the button 212b can cause therapy to start, and pressing the button 212b afterward can cause therapy to pause or end.); and
a processing circuit (processor 310 in FIG 3) configured to: cause the wireless radio to communicate (paragraph 0056: the processor 310 can coordinate the activity of other processors, such as a pump control processor 370, communications processor 330)…”
Therefore, since Pan does not disclose internal structure of the control center 100 also being one of the negative pressure wound therapy devices, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Collinson internal structure of the device for the control center 100 and devices 200 and 300 of Pan’s system simply as design choice with predictable results and to fill in where Pan is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
When the internal structure of Collinson is implemented for the control center 100 of Pan, the user interface would be configured to display “an operational status of a therapy operation”.

Regarding claim 6, Pan teaches “wherein the processing circuit is further configured to cause the wireless radio to receive information from the second negative pressure wound therapy device, wherein the information from the second negative pressure wound therapy device comprises at least one of:
an operational status of the second negative pressure wound therapy device;
a remaining energy level of an energy storage device of the second negative pressure wound therapy device;
an alert regarding at least one of a low remaining energy level of the energy storage device and a malfunction of the second negative pressure wound therapy device;
a device identification value of the second negative pressure wound therapy device (paragraph 0047 – 0048: after the control center 100 sends the communication request information to the negative pressure therapy devices 200 and 300, the negative pressure therapy devices 200 and 300 verify the received communication request information, and return confirmation information to the control center 100 after the verification is successful. The confirmation information returned by the negative pressure therapy devices 200 and 300 carry respective serial number information (“a device identification value”).);
a log of wound therapy information of the second negative pressure wound therapy device over a previous time period (paragraph 0055 describing various information transmitted to the control center 100 by the devices 200 and 300); and
a signal strength between a second wireless network and the second negative pressure wound therapy device (Since the claim is written in the alternative form (“at least one of A, B, C, D, E and F”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” or “D” or “E” or “F” in the claim to meet the limitations of the whole claim. In this case the limitations “D”  and “E” are met.).”
Regarding claim 7, Pan teaches “wherein the log of wound therapy information of the second negative pressure wound therapy device comprises at least one of: a negative pressure wound therapy event (paragraph 0055: the volume of wound exudate pumped by the negative pressure therapy device, and the wound exudate pumped by the negative pressure therapy device; the change curve of the volume and time of the exudate and the color and/or transparency of the volume of the wound exudate pumped by the negative pressure therapy device); a patient; a mode of negative pressure wound therapy; a therapy start time; a therapy end time; a therapy duration; an instillation quantity; a wound size progress (paragraph 0055: The change curve of the volume and time of the exudate and the color and/or transparency of the volume of the wound exudate pumped by the negative pressure therapy device representing “a wound size progress”); and an intensity of negative pressure wound therapy (paragraph 0055: the negative pressure provided by the negative pressure therapy device in each period (i.e. how intense it is)).”
Regarding claim 8, Pan teaches or fairly suggests “wherein the processing circuit is further configured to cause the user interface to display to the user the information received from the second negative pressure wound therapy device in response to an administrative request from the user (paragraph 0055: the negative pressure therapy devices 200 and 300 send therapy data to the control center 100 when receiving the acquisition instruction sent by the control center 100. However, paragraph 0053 teaches that the instruction may be given by an operator (“an administrative request from the user” since the operator administers the devices). Paragraphs 0056 – 0057: Step S160, the control center integrates the collected treatment data of multiple negative pressure treatment devices. The data is consolidated into a form for medical staff to review. Although Pan does not explicitly disclose that the data for the medical staff to review is actually displayed on the user interface, since no other devices are shown in the network of FIG 2 and the control device 100 which is also mapped to “the first negative pressure wound therapy device” appears to have a display, the feature of displaying the data on the user interface it either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to arrange the disclosed presentation of the data for the medical staff to review on the internal display of the control device 100. Doing so would have allowed to use the internal display of the control device 100 without the necessity of using any additional devices only for the purpose of presentation of the collected data).”
Regarding claim 9, Pan in combination with Collinson teaches or fairly suggests “wherein the processing circuit is further configured to communicate information to an external device through a serial communications interface (Collinson, par. 0055: The processor 310 also provides data to one or more expansion modules 360, such as one or more USB ports. An input/output (I/O) module 320 can receive data from one or more ports, such as serial ports), wherein the information comprises at least one of the information received from the second negative pressure wound therapy device, the operational status of the first negative pressure wound therapy device, and a log of information of the first negative pressure wound therapy device (Collinson, paragraph 0061: the following information can be uploaded to a remote computer or server: activity log(s), which includes therapy delivery information, such as therapy duration, alarm log(s), which includes alarm type and time of occurrence; error log. Although this is disclosed as being done wirelessly through the communication processor, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same capability of uploading various types of logs to the remote computer or server or any other type of device in a wired manner through either the serial interface 320, or USB interface 360. Doing so would have expanded the functionality of the device by supplementing its wireless capability of information transfer with that of wired).”
Regarding claim 10, Pan in combination with Collinson teaches or fairly suggests “wherein the first negative pressure wound therapy device is further configured to export log information to an external network (Collinson, paragraph 0058: The communications processor 330 can provide one or more of the following types of connections: cellular connectivity (e.g., 2G, 3G, LTE, 4G), Wi-Fi connectivity, Internet connectivity, and the like, all representing “an external network”. Connectivity can be used for various activities, such as pump assembly location tracking, asset tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy settings) wherein the log information comprises at least one of the information received from the second negative pressure wound therapy device, the operational status of the first negative pressure wound therapy device, and a log of information of the first negative pressure wound therapy device (Collinson, paragraph 0061: the following information can be uploaded to a remote computer or server through the communication processor 330 providing wireless connection capability: activity log(s), which includes therapy delivery information, such as therapy duration, alarm log(s), which includes alarm type and time of occurrence; error log.).”
Regarding claim 11, Pan in combination with Collinson teaches or fairly suggests “wherein the external network comprises at least one of an external wireless network (Collinson, paragraph 0058: The communications processor 330 can provide one or more of the following types of connections: cellular connectivity (e.g., 2G, 3G, LTE, 4G), Wi-Fi connectivity, all representing “an external wireless network”. Connectivity can be used for various activities, such as pump assembly location tracking, asset tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy settings), a remote database, and a hospital infrastructure network, and wherein the first negative pressure wound therapy device is configured to export the log information to the external network (Collinson, paragraph 0058: Connectivity can be used for various activities, such as uploading of logs, alarms, and other operational data) via at least one of a cellular dongle and a wired connection (Collinson, paragraph 0058: A communications processor 330 can be configured to provide wired connection).”
Regarding claim 12, Pan teaches or fairly suggests “wherein the processing circuit is further configured to: receive, from the user interface, the command of the operational change from the user; and cause the wireless radio to send the command of the operational change to the second negative pressure wound therapy device to change an operational status of the second negative pressure wound therapy device (paragraph 0053: to reduce the negative pressure of the negative pressure therapy device 200 connected to the control center 100, the operator can operate on the control center 100. The corresponding first negative pressure therapy device 200 is selected as the operation target. After receiving the operation instruction for the negative pressure therapy device 200, the control center 100 sends control information to the negative pressure therapy device 200.).”
Regarding claim 13, Pan does not teach “wherein the command of the operational change is a command to transition the second negative pressure wound therapy device between an active therapy state and an inactive therapy state.”
Collinson in paragraph 0051 teaches issuing a command to transition “between an active therapy state and an inactive therapy state (Button 212a can be configured as a power button to turn on/off the pump assembly 230. Button 212b can be configured as a play/pause button for the delivery of negative pressure therapy. For example, pressing the button 212b can cause therapy to start, and pressing the button 212b afterward can cause therapy to pause or end.)”. In Collinson, the command is issued through the user interface of the device which delivers the therapy itself.
However, Pan in paragraph 0053 teaches that instead of operating the device 200 delivering the therapy itself, the operator can operate on the control center 100 to which the device 200 is connected. The corresponding negative pressure therapy device 200 is selected as the operation target. After receiving the operation instruction for the negative pressure therapy device 200, the control center 100 sends control information to the negative pressure therapy device 200.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further combine the capability of remotely controlling negative pressure wound therapy device, disclosed by Pan, with additional commands disclosed by Collinson of turning the pump assembly on/off or a play/pause operation of delivering the therapy. Doing so would have further expanded the capability of the system to additional commands.

Claims 2 – 5, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104225770 (Pan) in view of US 20170105667 (Wei) and US 20210187171 (Collinson) as applied to claim 1 above, and further in view of US 20150099458 (Weisner).
Regarding claim 2, Pan teaches or fairly suggests “wherein the plurality of negative pressure wound therapy devices comprise any number of first negative pressure wound therapy devices (paragraph 0039: The system includes a control center 100 and a plurality of negative pressure therapy devices. Two negative pressure therapy devices are used as an example. Since Pan clearly states that the two devices are merely used as an example, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize larger number of the negative pressure therapy devices on as needed basis (thus making up “any number”). Doing so would have expanded the system to include as many negative pressure therapy devices as may be required in a particular environment)…”
Pan does not teach that the devices are “configured to establish a mesh network.”
Weisner in FIG 8 and at least in paragraphs 0189 and 0202 teaches establishing a mesh network comprising plurality (“any number”) of medical devices 200a-200h. Paragraph 0060 provides explanation that one or more medical devices 10 are provided at a patient facility 20 for monitoring the medical condition and/or administering medical treatment to one or more patients. Patient facility 20 may comprise a critical care health service center (for example, including hospitals).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the connection between negative pressure therapy devices of Pan as a mesh network, as disclosed by Weisner. Doing so would have ensured connectivity between different devices even in those cases when the devices are moved throughout the facility (see Weisner, paragraph 0100). Doing so would have also enabled the feature of being self-configurable when one or more medical devices 200a-h and/or relay modules 30, 30a are added to the network, and self-healing when one or more medical devices 200a-h and/or relay modules 30, 30a are removed from or otherwise disabled in the network (see Weisner, paragraph 0211).
Regarding claim 3, Pan in combination with Weisner teaches or fairly suggests “wherein the plurality of negative pressure wound therapy devices form a first neighborhood and a second neighborhood, wherein the first neighborhood comprises a first set of negative pressure wound therapy devices and the second neighborhood comprises a second set of negative pressure wound therapy devices (Weisner, paragraph 0211: Subgroupings of the interface circuits 15 (which are part of the medical devices 200) and relay modules 30, 30a may be provided in a defined geographic space (for example, on an individual floor or within a region of a floor). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to group the devices based on defined geographical space such that, for example, group the devices 200a and 200b also connected to the same relay node 30, “to form a first neighborhood”, and group the devices 200c and 200d, also connected to a different relay node 30, to form “a second neighborhood”. Doing so would have simply been an implementation of the disclosed by Weisner capability of grouping the devices. When applied to the system of Pan, the medical devices 200 would have been negative pressure wound therapy devices. Therefore, devices 200a and 200b would “form a first neighborhood …, wherein the first neighborhood comprises a first set of negative pressure wound therapy devices”, and devices 200c and 200d would “form … a second neighborhood, wherein … the second neighborhood comprises a second set of negative pressure wound therapy devices”).”
Regarding claim 4, Pan in combination with Weisner teaches or fairly suggests “wherein the first set of negative pressure wound therapy devices are configured to directly wirelessly communicate with each other to form the first neighborhood (as was explained in the rejection of claim 3 above, devices 200a and 200b forming “the first set of negative pressure wound therapy devices” are shown in FIG 8 of Weisner to communicate with each other through the link 204), and wherein the second set of negative pressure wound therapy devices are configured to directly wirelessly communicate with each other to form the second neighborhood (as was explained in the rejection of claim 3 above, devices 200c and 200d forming “the second set of negative pressure wound therapy devices” are also shown in FIG 8 of Weisner to communicate with each other through another link. Also see Weisner, paragraphs 0212 and 0213 regarding communication between the medical devices).”
Regarding claim 5, Pan in combination with Weisner teaches or fairly suggests “wherein at least one negative pressure wound therapy device of the first neighborhood is configured to directly wirelessly communicate with at least one of the negative pressure wound therapy devices of the second neighborhood (as shown in FIG 8 of Weisner, medical device 200b which belongs to “the first neighborhood” can communicate with the medical device 200c (which belongs to “the second neighborhood”) through the link shown as B1), and wherein the negative pressure wound therapy devices are configured to act as relays to establish indirect wireless communication between any of the negative pressure wound therapy devices of the first set forming the first neighborhood and any of the negative pressure wound therapy devices of the second set forming the second neighborhood (Weisner, paragraph 0192: the medical devices 200a-200h may perform some or all of the same functions or processes as relay modules 30. Therefore, devices 200b and 200c implemented as negative pressure wound therapy devices “act as relays to establish indirect wireless communication between” the device 200d (“any of the negative pressure wound therapy devices of the second set forming the second neighborhood”) and the device 200a (“any of the negative pressure wound therapy devices of the first set forming the first neighborhood”)).”
Regarding claim 14, Pan does not teach “wherein the network for the hospital is a wireless mesh network, wherein the processing circuit is configured to cause the wireless radio to communicate with the plurality of negative pressure wound therapy devices to form the wireless mesh network.”
Weisner in FIG 8 and at least in paragraphs 0189 and 0202 teaches establishing a mesh network comprising plurality of medical devices 200a-200h. Paragraph 0060 provides explanation that one or more medical devices 10 are provided at a patient facility 20 for monitoring the medical condition and/or administering medical treatment to one or more patients. Patient facility 20 may comprise a critical care health service center (for example, including hospitals).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the connection between negative pressure therapy devices of Pan as a wireless mesh network, as disclosed by Weisner. Doing so would have ensured connectivity between different devices even in those cases when the devices are moved throughout the facility (see Weisner, paragraph 0100). Doing so would have also enabled the feature of being self-configurable when one or more medical devices 200a-h and/or relay modules 30, 30a are added to the network, and self-healing when one or more medical devices 200a-h and/or relay modules 30, 30a are removed from or otherwise disabled in the network (see Weisner, paragraph 0211).
Regarding claim 28, Pan in combination with Weisner teaches or fairly suggests “wherein the first set of negative pressure wound therapy devices (“the first set” was mapped in claim 3 above to the devices 200a and 200b connected to the same relay node 30 in FIG 8 of Weisner) comprises at least…” [two] “…negative pressure therapy devices directly wirelessly coupled to each negative pressure wound therapy device of the first set of negative pressure wound therapy devices (there are two devices 200a and 200b shown which are directly wirelessly coupled to each other as well as each of the devices 200a and 200b directly wirelessly coupled to a first relay node 30) and the second set of negative pressure wound therapy devices (“the second set” was mapped in claim 3 above to the devices 200c and 200d, connected to a different relay node 30 in FIG 8 of Weisner) comprises at least…” [two] “…negative pressure therapy devices directly wirelessly coupled to each negative pressure wound therapy device of the second set of negative pressure wound therapy devices (there are two devices 200c and 200d shown which are directly wirelessly coupled to each other as well as each of the devices 200c and 200d directly wirelessly coupled to a second relay node 30).”
Weisner does not disclose that it is at least “three” devices being directly wirelessly coupled to each other in each of the first and second sets. In Weisner, the number of devices is two. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the structure shown in FIG 8 of Weisner is representative and the number of devices can be larger or smaller, depending on the circumstances. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to increase the number of devices connected to each relay 30 on as needed basis (three, four, etc.). Doing so would have simply expanded the network to a larger number of devices for a large facility.
Alternatively, paragraph 0192 states that the medical devices 200a-200h may perform all of the same functions or processes as relay modules 30, 30a. Furthermore, medical devices 200a-200h may include all components and elements of relay modules 30, 30a. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize, as relay modules 30, exactly same devices 200 performing the functions of the relay module. In this case, the first set of the devices would include three devices: 200a, 200b and 200x, the last one operating also as or instead of relay 30 connected to the devices 200a and 200b, all of the devices being in direct communication with each other, as the claim requires. Similarly, the second set of the devices would include three devices: 200c, 200d and 200y, the last one operating also as or instead of relay 30 connected to the devices 200c and 200d, all of the devices being in direct communication with each other, as the claim requires. Doing so would have made the mesh network homogeneous and reduced the variety of components used to build the network (instead of using relays 30, which do not have any other function but to relay communications, use the same devices 200 having additional functionality as relays 30), thus simplifying servicing the network. Doing so would have also expanded the number of medical devices 200 without increasing the size of the network by replacing relays 30 with the medical devices 200 having relay function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648